         

Exhibit 10.5
EMPLOYMENT AGREEMENT AMENDMENT
     THIS EMPLOYMENT AGREEMENT AMENDMENT (this “AMENDMENT”) is entered into as
of May 13, 2009, by and between Franklin Savings and Loan Company (the
“EMPLOYER”) and Gregory W. Meyers (the “EMPLOYEE”).
     WHEREAS, the EMPLOYER and EMPLOYEE are parties to an AGREEMENT, effective
as of August 15, 2004, and amended December 30, 2008 (as the same may be amended
from time to time, the “AGREEMENT”);
     WHEREAS, the current expiration date of the AGREEMENT is August 15, 2011;
and
     WHEREAS, the EMPLOYER and the EMPLOYEE each desire to amend the AGREEMENT
as described herein;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the EMPLOYER and the EMPLOYEE agree as follows:
     1. Section 4(b) of the AGREEMENT is hereby deleted in its entirety and the
following Section 4(b) shall be substituted therefor:
          (b) Termination without Change of Control.
     (i) In the event that the EMPLOYER terminates the employment of the
EMPLOYEE for any reason other than JUST CAUSE, and the termination is not in
connection with a CHANGE OF CONTROL pursuant to Section 4(a) of this AGREEMENT,
the EMPLOYER shall be obligated to continue to: (A) pay to the EMPLOYEE, his
designated beneficiaries or his estate, his annual salary provided pursuant to
Section 3(a) of this AGREEMENT as of the date of termination until the end of
the EMPLOYMENT TERM; and (B) provide to the EMPLOYEE, his eligible dependents
and beneficiaries, at the EMPLOYER’s expense, group health benefits,
hospitalization and disability benefits substantially equal to those being
provided to the EMPLOYEE at the date of termination of his employment, to the
extent permitted under the terms of such plans, until the earliest to occur of
(1) the first anniversary of the effective date of the EMPLOYEE’s termination,
or (2) the date the EMPLOYER is included in another employer’s plans providing
comparable benefits and coverage.
     (ii) Payment of the amounts described in Section 4(b)(i) shall be subject
to the following:
     (A) If the amounts described in Section 4(b)(i) are equal to or less than
the lesser of (i) twice the EMPLOYEE’s annualized base salary for the year
immediately preceding the year of

 



--------------------------------------------------------------------------------



 



termination (adjusted for any increase during the year of termination that was
expected to continue indefinitely) or (ii) twice the limit set forth in Section
401(a)(17) of the Internal Revenue Code for the year of termination (such lesser
amount being the “MONTHLY PAYMENT LIMIT”), payment shall be made in
substantially equal monthly installments for the remainder of the EMPLOYMENT
TERM (but in no event later than December 31 of the second calendar year
following the year of termination); and
     (B) If the amounts described in Section 4(b)(i) exceed the MONTHLY PAYMENT
LIMIT, then the MONTHLY PAYMENT LIMIT shall be paid in substantially equal
monthly installments for the remainder of the EMPLOYMENT TERM (but in no event
later than December 31 of the second calendar year following the year of
termination), and any excess over the MONTHLY PAYMENT LIMIT shall be paid in a
lump sum no later than 60 days following the EMPLOYEE’s termination.
     2. Extension of EMPLOYMENT TERM. The EMPLOYMENT TERM of the AGREEMENT is
hereby extended and the AGREEMENT shall terminate and expire on March 31, 2012.
     3. Effect of Prior Agreements. Except as amended or extended by the
AMENDMENT, all of the terms and conditions of the AGREEMENT shall remain in full
force and effect during the EMPLOYMENT TERM.
     4. Definitions. Capitalized terms used in this AMENDMENT without definition
shall have the meanings given to such terms in the AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES FOLLOW]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the first date set forth above.

                             
 
                            EMPLOYER       EMPLOYEE    
 
                            FRANKLIN SAVINGS AND LOAN COMPANY       /s/ Gregory
W. Meyers             Gregory W. Meyers    
 
                            By:   /s/ Gretchen J. Schmidt                     
 
  Gretchen J. Schmidt                    
 
   Its:   President                    

-3-